Title: To John Adams from Benjamin Rush, 28 June 1811
From: Rush, Benjamin
To: Adams, John



June 28. 1811.

Act 1. Scene 2nd.
Mr Adams alone in his Study.
Enter B Rush.A: Aye Rush is that you? What is that paper you hold in your hand?R A Summary view of the physical, moral and immoral effects of certain hymns upon the body & mind of man & upon his Condition in Society. Permit me Sir to request your Acceptance of it.A What must I do with it?R: Send it to the parson of your parish,  but if he “too good, to do good” Send it to any Other person that you think will republish it, and cause copies of it to posted upon the doors of your School and Court and meeting houses in different parts of the State.A: I am afraid your labor will be lost in this business. The same Chain that binds to our our Citizens to banks and lotteries, binds them to taverns and grogshops, and to their bottles  in their Chimney Corners.R:  I lament the truth of your remark, but let us remember One of your Old friend Dr Jebb’s sayings “no good effort is lost.” The Seeds of truth upon all Subjects are imperishable. While some of them yield their increase suddenly, Others like the Acorn, require Centuries to bring them to perfection. The Seeds of the reformation of which Luther & Calvin reaped the fruits in eclesiastical fame, were  sowed by Wickliff and Jerome, and the Seeds of all the liberty that now exists in England and the United States were sowed by Hampden, Ludlow and Others 160 years ago in Great Britain. The booksellers tell us those books that command an early & general sale seldom outlive the generation in which they are printed. The same thing may be said of Opinions. The more profound they are, & the more interesting they are to human happiness, they more Slowly they come to maturity. Posthumous fame is perhaps the only fame that is well earned. Great men are tried by their peers only After the Clamor against their opinions and actions has subsided, and After the encrease of knowledge has prepared their posterity to form a Correct judgment of each of them.A: Stop—Stop Doctor—your imagination is running away with you. But we will change the Subject. What do your Citizens say of Robt: Smith publication? R. “Where are my shoes and stockings?” said Sancho when he was asked how he liked his goverment. Where is my pestle and mortar? William (to his Servant) bring my horse & Chair—it is time to take my evening tour among my patients. Good day Sir!—exit Rush. In retiring he says—may peace, and joy and every form of domestic happiness be the portion of every tenant of this venerable mansion!—
              

